Title: From Thomas Jefferson to James Clarke, 5 June 1807
From: Jefferson, Thomas
To: Clarke, James


                        
                            Sir
                            
                            Washington June 5. 07.
                        
                        I recieved last night your favor of May 27. and am very thankful to you for the kind offer of your odometer,
                            on which according to the description of it I should certainly set great value. my wish to recieve it here was that I
                            might take the distances on my road to Monticello, to which I shall go about the 20th. of the next month, and about the
                            last day of that month proceed on to Bedford. I shall recieve you with great pleasure at Monticello, where I have probably
                            the most powerful magnet in the US. which may answer the purpose you are at a loss for with respect to your magnetic
                            needle. the ascertainment of the longitude by lunar observations at sea is now rendered so practicable & accurate, that
                            any other mode must offer great precision to prevail in a competition against the lunar method. your method will therefore
                            have a claim to the higher merit if it should be found preferable. on land, the observation of the eclipses of Jupiter’s
                            satellites answer perfectly for the ascertainment of longitude. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    